DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 9/27/2022.
Claims 1-16, 18 and 20 are pending.
Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. §102 - Gross (US 2005/0058701). 

Independent claim 1 has been amended to recite limitations from dependent claim 17 which was rejected under 35 U.S.C. 103 in the office action mailed on 5/6/2022. Therefore the rejection under 35.U.S.C. 102 has been withdrawn and the claims are now rejected as discussed below.
Rejections under 35 U.S.C. §103 - Gross (US 2005/0058701), Traverso (WO 2018/213600). 
Applicant argues that the current claims are not obvious in light of the prior art provided because in the specifications of the current application, the inventors describe that use of iontophoresis provided less than a 3- fold increase in drug delivery in vitro as compared to administration of free drug and use of a patch with no iontophoresis provide a roughly ~15% decrease in blood glucose in vivo as compared to administration of free drug. But when the iontophoresis was combined with the mucoadhesive patch, blood glucose decreased ~80% in vivo as compared to administration of free drug. They argue that this is an unexpected and highly superior drug delivery property, which demonstrates that the claimed methods and compositions are not obvious.
The examiner respectfully disagrees with the applicant’s arguments and does not find them persuasive for the following reasons. The independent claim as recited just requires the step of “orally administering an iontophoretic drug delivery device that comprises at least one electrode, a mucoadhesive match and the active agent.” No other steps or limitations regarding application of the iontophoresis, iontophoresis parameters used, the agent delivered or limitations regarding the mucoadhesive patch have been recited. The independent claim just requires oral administration of a device comprising an electrode, a patch and an active agent.
Traverso teaches that it is well-known to provide orally administered capsule devices that comprise electrodes to provide electrical stimulation to the gastrointestinal tracts (e.g. Page 54, lines 25-28 that are administered to a patient with a tissue interfacing component such as a mucoadhesive patch (e.g. Page 68, lines 25-28). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the device of Gross to comprise a mucoadhesive patch in order to provide the predictable results of interfacing with the target tissue when deployed. Therefore the rejection is maintained. Further Gross in view of Traverso also teaches the limitations of the dependent claims as previously discussed and reiterated below
 Further independent claim 15 has been amended to state that the mucoadhesive patch is inside the capsule. Based on this recitation claims 15, 16, 18 and 20 are now rejected as discussed below. 
Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al (U.S. Patent Application Publication Number: US 2005/0058701 A1, hereinafter “Gross”- PREVIOUSLY CITED) in view of Traverso et al (International Publication Number: WO 2018/213600 A1, hereinafter “Traverso”- PREVIOUSLY CITED). 
Regarding claim 1, Gross teaches a method for oral drug delivery (i.e. an ingestible capsule, e.g. Abstract, [0002]) of an active agent (e.g. [0064]-[0070]),[0315], [0320] i.e. insulin) to a subject in need thereof comprising: a) orally administering an iontophoretic drug delivery device to the subject, wherein the iontophoretic drug delivery device comprises  at least one electrode (e.g. 16 Figs. 6A,B, [0261])  and the active agent (e.g. [0064]-[0070],[0248], [0250], [0320] i.e. insulin). Gross does not specifically teach a mucoadhesive patch. Traverso teaches that it is well-known to provide orally administered capsule devices that provide electrical stimulation to the gastrointestinal tracts (e.g. Page 54, lines25-28 that are administered to a patient with a tissue interfacing component such as a mucoadhesive patch (e.g. Page 68, lines 25-28). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the device of Gross to comprise a mucoadhesive patch in order to provide the predictable results of interfacing with the target tissue when deployed.
Regarding claim 2, Gross in view of Traverso teaches the invention as claimed and Gross teaches the drug delivery device provides iontophoresis (e.g. [0070],[0248], [0250]) after being triggered by an environmental stimulus (i.e. adapted to facilitate passage of the drug, in response to a change of state of the environmentally-sensitive mechanism e.g. Abstract, [0072]).  
Regarding claim 3, Gross in view of Traverso teaches the invention as claimed and Gross teaches the at least two electrodes attach to a wall of the intestine, following step (a) (e.g. [0261],[0262]).
Regarding claim 4, Gross in view of Traverso teaches the invention as claimed and Gross teaches the active agent is released concurrently with the iontophoresis (e.g. [0070], [0248],[0250]). 
Regarding claim 5, Gross in view of Traverso teaches the invention as claimed and Gross teaches following step (a), the drug delivery device adheres to the intestinal mucosa (e.g. [0261],[0262]).  
Regarding claim 8, Gross in view of Traverso teaches the invention as claimed and Gross teaches iontophoresis is provided for longer than 30 minutes and less than 24 hours (i.e. stimulation period of between about 1 and about 15 minutes, or between about 15 and about 120 minutes, e.g. [0250]).  
Regarding claims 6-8, Gross in view of Traverso teaches the invention as claimed and Gross further teaches providing stimulation parameters for iontophoresis or a low intensity time varying signal of less than 5 mA and for a period of (therefore cycles of) 1 to 15 minutes or about 120 minutes (e.g. [0250], [0251]) that the current is in a range from 20 to 60 A but do not specifically teach a cycle comprises delivering electrical current for a period of time ranging from 0.5 to 20 minutes followed by a recovery time period ranging from 0.5 to 20 minutes or that the iontophoresis is provided for longer than 30 minutes and less than 24 hours. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Gross  in view of Traverso with the current in a range from 20 to 60 A and a cycle comprising delivering electrical current for a period of time ranging from 0.5 to 20 minutes followed by a recovery time period ranging from 0.5 to 20 minutes  and providing the iontophoresis for longer than 30 minutes and less than 24 hours, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). 
In the alternative, Gross in view of traverso teaches the invention as claimed and Gross discloses the claimed invention and teaches providing stimulation parameters for iontophoresis or a low intensity time varying signal of less than 5 mA and for a period of (therefore cycles of) 1 to 15 minutes or about 120 minutes (e.g. [0250], [0251]) that the current is in a range from 20 to 60 A (e.g. [0250], [0251]) but does not disclose expressly the do not specifically teach a cycle comprises delivering electrical current for a period of time ranging from 0.5 to 20 minutes followed by a recovery time period ranging from 0.5 to 20 minutes or that the iontophoresis is provided for longer than 30 minutes and less than 24 hours.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the method as taught by Gross in view of Traverso with the current in a range from 20 to 60 A and a cycle comprising delivering electrical current for a period of time ranging from 0.5 to 20 minutes followed by a recovery time period ranging from 0.5 to 20 minutes  and providing the iontophoresis for longer than 30 minutes and less than 24 hours, because Applicant has not disclosed that a current in a range from 20 to 60 A and a cycle comprising delivering electrical current for a period of time ranging from 0.5 to 20 minutes followed by a recovery time period ranging from 0.5 to 20 minutes  and providing the iontophoresis for longer than 30 minutes and less than 24 hours provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the ranges as taught by Gross in view of Traverso, because it provides low intensity stimulation that helps in drug delivery and does not interfere with the normal peristaltic movement and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Gross in view of Traverso.
Therefore, it would have been an obvious matter of design choice to modify Gross in view of Traverso to obtain the invention as specified in the claims.
Regarding claims 9 and 10, Gross in view of Traverso teaches the invention as claimed and Gross teaches a biocompatible protective coating is released from the drug delivery device to uncover the electrodes prior to providing iontophoresis and that the biocompatible protective coating is an enteric coating that dissolves or degrades before or upon reaching the intestine (i.e. pH sensitive coating, e.g. [0072]-[0075],[0117], Fig. 21[0336]).  
Regarding claim 11, Gross in view of Traverso teaches the invention as claimed and Gross teaches the active agent is a small molecule (e.g. [0316]) or macromolecule (e.g. [0314]).
Regarding claims 12 and 13, Gross in view of Traverso teaches the invention as claimed and Gross teaches the subject has type 1 or type 2 diabetes and the active agent is insulin or an analog thereof and wherein the active agent is administered in an effective amount to reduce blood glucose levels. (e.g. [0350] Note: Gross teaches monitoring for glucose and based on the glucose levels delivering or withholding insulin and therefore they teach that the patient has diabetes and the active agent is insulin or an analog thereof and is administered in an effective amount to reduce blood glucose levels). 

















Regarding claim 14, Gross in view of Traverso teaches the invention as claimed and Gross teaches monitoring for glucose and based on the glucose levels delivering or withholding insulin as the active agent (e.g. [0350], [0352]) but does not specifically teach that the active agent is administered or present in the device at a dosage of from 1 U/kg to 100 U/kg. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the method as taught by Gross in view of Traverso with the active agent being administered or present in the device at a dosage of from 1 U/kg to 100 U/kg, because Applicant has not disclosed that active agent being administered or present in the device at a dosage of from 1 U/kg to 100 U/kg, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the glucose levels being monitored and insulin delivered or withheld based on the monitored glucose levels as taught by Gross in view of Traverso, because it provides real time monitoring and release of the drug based on the subject’s activity and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Gross.
Therefore, it would have been an obvious matter of design choice to modify Gross in view of Traverso to obtain the invention as specified in the claim.
Claim Rejections - 35 USC § 102


















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim 15, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al (U.S. Patent Application Publication Number: US 2005/0058701 A1, hereinafter “Gross”). 
Regarding claim 15, Gross teaches an intestinal iontophoretic device comprising a capsule comprising at least two electrodes (e.g. 16 Figs 12-16), a mucoadhesive patch inside the capsule  (e.g. Fig.12 [0268] shows capsule 45 contain drug 36 as micro pellets encapsulated in a film 46 and is thus considered  as a mucoadhesive patch comprising the drug and inside the capsule, 29 Fig. 14A, [0270],[0271] shows a “mucoadhesive patch” comprising a sheath 34  and the drug 36 and inside the capsule, Fig. 15, 16 shows drug encapsulated in sheaths and are his considered as “mucoadhesive patches” that are inside the capsule) and an active agent (e.g. Abstract, [0064] -[0072],[0248], [0250], [0320]).  
Regarding claim 16, Gross teaches the device comprises an outer enteric biocompatible protective coating that encapsulates the electrodes and active agent (i.e. pH sensitive coating, e.g. [0072]-[0075],[0117], Fig. 21[0336]).  
Regarding claim 18, Gross teaches the device comprises an active agent release trigger in or on the capsule (e.g. [0072],[0073]).  
Regarding claim 20, Gross teaches a system for oral drug delivery of an active agent to a subject in need thereof comprising: a) the intestinal iontophoretic device of claim 15 (e.g. Abstract, [0064] -[0072],[0248], [0250], [0320] Figs. 2,11, 21, Figs 12-16) and (b) a control unit (i.e. control component [0139]) in electrical communication with the electrodes (e.g. 16 Figs 12-16), of the intestinal iontophoretic device.































Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792